DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 13 January 2021.
Claims 10–15 and 17–20 have been cancelled by Examiner’s Amendment.
Claims 1–4, 6, and 8–9 are pending and have been allowed.
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 10–15 and 17–20 directed to an invention non-elected without traverse. Accordingly, claims 10–15 and 17–20 have been cancelled.
The claims have been amended as follows:
10–15. (cancelled).
17–20. (cancelled).
Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance: 
Prior art to Doherty et al. (US 2012/0095865 A1; “Doherty”) and Rubin et al. (US 2002/0073045 A1; “Rubin”) teach various aspects of the pending claims. See Non-Final Office Action mailed 13 October 2020, pp. 3–5. Doherty further teaches newly added limitation “querying, by the executing instance of the payment application, the online store and obtaining transaction information for a transaction between the online store and and a user who operated the user device” ([0021] “application 103 requests the shopping cart price, merchant name, and a merchant certificate via the above URL … which information is then provided by the merchant website”). However, the most recent claim amendments also require “sending, by the executing the transaction information … to the one or more servers” (emphasis added by Examiner). Doherty does not send the information obtained through the querying step to the server, but rather sends other information separate from the information obtained through the querying step (see [0022]–[0035]). Therefore, when interpreted within each claim as a whole, the claimed invention is not taught by Doherty. The other prior art of record does not cure the deficiencies of Doherty. Therefore, the pending claims must be allowed over the prior art of record.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685